Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and the papers filed on 02/18/2020 for Application No. 16/639,958.  Claims 1-10 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 02/18/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 1, the limitation “an operating state of the vehicle” in lines 5-6 and 11.  It is unclear whether the operating state of the vehicle is referring to a state when the vehicle is accelerating at a high speed during an uphill and downhill events, at a traffic stop event or something else?  Figure 5 and Paragraph [0035] appear to show that the claimed steps are being performed under the engaged condition of the LU clutch 2a and at least one of the following prescribed states: 1) a state with the OD switch 49 OFF; 2) the transmission ratio Ratio1 is fixed by a driver operation or a state for which the manual range is selected using the select lever; 3) the transmission ratio Ratio1 is continuously in a steady state; and 4) a state which longitudinal vibration is generated. However, the claimed limitation is lacking of the above mentioned step(s) and features which renders the claim indefinite.
Further, the limitations “a lead compensation unit”  and “a delay compensation unit” in lines 4 and 9 which render the claim indefinite because it is unclear whether these control units are portions of an electronic control unit (ECU), the ECU itself, a switch element or another. Figures 2 and 4 appear to show that these control units are sections of the controller/ECU 12 and are being configured to perform the claimed steps as recited in the claim. 
If applicant intends to present the claimed features and steps, the Office recommends the limitations to recite: 
- -a controller comprising; 
a prescribed operating state of the vehicle with a lead amount is made being variable according to a vibration frequency of a torsional vibration of an input shaft of the continuously variable transmission; and 
a delay compensation unit configured to perform phase delay compensation in the transmission ratio control system is performed with a delay amount being variable according to the prescribed operating state of the vehicle- - for clarity.
	Claims 2-4 and 6-9 are rejected for the same reasons.

Claim 10 recites the limitation “performing phase lead compensation in a transmission ratio control system” and “performing phase delay compensation in the transmission ratio control system” in lines 4 and 9 and the limitation “an operating state of the vehicle” in lines 5 and 10. It is unclear what is causing or performing these steps and under what operating state(s) and condition(s) these steps are being performed.  
Are these steps being performed at a particular event(s), such as at a traffic stop, when the vehicle is coasting or climbing up hill, etc.?  Figure 5 and Paragraph [0035] appear to show that these steps are being performed under the engaged condition of the LU clutch 2a and at least one of the following prescribed states: 1) a state with the OD switch 49 OFF; 2) the transmission ratio Ratio1 is fixed by a driver operation or a state for which the manual range is selected using the select lever; 3) the transmission ratio Ratio1 is continuously in a steady state; and 4) a state which longitudinal vibration 
It is suggested that a transmission controller or an electronic controller unit (ECU) should be presented to perform the above mentioned steps with appropriate prescribed state(s) and condition(s) to clarify the claimed subject matter.

Claims 2-9 are rejected because they depend for a rejected base claim and they inherit its deficiencies.
	
	Allowable Subject Matter
Claim 1 and 10 are rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fodor et al. (US 9,297,456 B2) discloses a vehicle adapted to control clutch torque based on relative speed data, see at least Figures 1-4;
Kato et al. (US 5,993,338 A) discloses an apparatus for controlling dynamic system in sliding mode and feedforward control, see at least Figures 1-21; and
Yoshino (US 9,809,225 B2) discloses a drive force control device and drive force control method for vehicle, see at least Figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/TINH DANG/Primary Examiner, Art Unit 3655